 U.S. PRECISION LENS505U.S. Precision Lens, Incorporatedl and Internation-al Molders and Allied Workers Union, AFL-CIO-CLC. Cases 9-CA-23730 and 9-CA-23896April 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn _November 19, 1987, Administrative LawJudge Stephen S. Gross issued the attached deci-sion. The Charging Party filed exceptions and asupporting brief, and the Respondent filed cross-ex-ceptions and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions2 and to adopt the recommendedOrder.1 The caption has been amended to reflect the correct name of the Re-spondent.2 The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Or.1951). We have carefully examined the record and find no basis for re-versing the findings.In sec. II of his decision the judge inadvertently found that SupervisorBryant told alleged discriminatee Engle that he thought she was being"set up." The record shows that it was Engle who told Bryant that shethought she was being "set up."3 We adopt the judge's conclusion that the Respondent violated Sec.8(a)(4) and (1) of the Act by treating employee Brenda Wilson's days ofattendance at the Board hearing as absences that would count against herin the Respondent's "excellent attendance" program. In doing so, wenote that, while it is true, as the Respondent argues, that the analogousviolations found in Electronic Research Co., 187 NLRB 733 (1971), andElectronic Research Co, 190 NLRB 778 (1971), were predicated on atheory of discriminatory treatment, the Board developed a differenttheory of violation in Western Clinical Laboratory, 225 NLRB 725 (1976).In Western Clinical, the employer had required an employee under Boardsubpoena to take accrued vacation leave, rather than leave without pay,in order to testify at the Board hearing The Board acknowledged thatapplication of this policy to the employee was not infected by unlawfulmotive, i.e., not "calculated to discourage" the employee from "partici-pating in a Board hearing." Id. at 726 It found the violation, nonetheless,reasoning that the existence of the policy would inherently tend to havesuch an effect and that prohibiting it was essential to maintaining "theBoard's ability to conduct fair and complete hearmgs." Ibid. Thus, w.hileWestern Clinical did not overrule Electronic Research, it clearly added anew basis for finding a violation with respect to employees' participationin Board hearings. Western Clinical clearly controls the present case. Fi-nally, we note that the theory employed here essentially arises from thepolicies embodied in Sec. 8(a)(4) and (1) of the Act. Appropriate affirma-tive relief can be given without finding an additional 8(a)(3) violation, sowe therefore dismiss the 8(a)(3) allegationMember Johansen finds it unnecessary to adopt the foregoing analysis,as, in his view, an employer must treat attendance at a Board hearing noless favorably than other employee absences for legitimate, compellingreasons.We adopt the judge's conclusion that the Respondent's discharge ofEngle did not violate Sec 8(a)(3) and (1) of the Act- In so doing, we findORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, U.S. Preci-sion Lens, Incorporated, Cincinnati, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.that even assuming arguendo that the General Counsel made a primafacie showing that the Engle's discharge violated Sec. 8(a)(3) and (1), it isclear from the evidence and in light of the judge's credibility resolutionsthat Engle's discharge would have taken place even in the absence of herprotected conduct. See Wright Line, 251 NLRB 1083 (1980), enfd. onother grounds 662 F.2d 899 (1st Or. 1981), cert. denied 455 US. 989(1982).James E. Horner, Esq., for the General CounselTimothy P. Reilly, Esq. (Taft Stettinius & Hollister), ofCincinnati, Ohio, for the Respondent.Wesley Royster, of Piqua, Ohio, for the Charging Party.DECISIONSTEPHEN J. GROSS, Administrative Law Judge. TheRespondent, U.S. Precision Lens, Inc. (USPL), manufac-tures lenses and related products at three plants in Cler-mont County, Ohio. In the spring of 1986 the ChargingParty, the International Molders and Allied WorkersUnion, AFL-CIO, CLC (the Union), mounted an orga-nizing drive at USPL. During the course of that organiz-ing drive USPL fired employee Lisa Engle, who hadbeen actively supporting the Union's campaign. Alsowhen six employees of USPL missed work to testify onthe Union's behalf at a Board hearing, USP L deemedthem "absent" for certain purposes.This proceeding concerns those acts by USPL. TheGeneral Counsel claims that USPL violated Section8(a)(1) and (3) of the National Labor Relations Act (theAct) when it fired Engle, and that USPL violated thoseprovisions and Section 8(a)(4) in its treatment of the sixemployees who appeared as witnesses at the Board hear-ing. For the reasons discussed below, my conclusion isthat USPUs treatment of the six witnesses did violatethe Act, but that its discharge of Lisa Engle did not.1I. USPL'S TREATMENT OF WITNESSESThree facets of USPL's attendance policy are relevanthere. First, USPL allows its employees a maximum of 15absences per year. USPL fires any employee who isabsent rriore than 15 times. Second, each USP L employ-ee is eligible for two unpaid "personal business clays"1 This case began on November 12 1986, when the Umon filed acharge in Case 9-CA-23730 (regarding Engle's discharge). The Unionfiled its charge in Case 9-CA-23896 on 12 January 1987, and thenamended it on 26 February A complaint first issued on 29 December1986 (in Case 9-CA-23730). A consolidated amended complaint issued on27 February 1987. There are no jurisdictional issues since USPL admits itis an employer engaged in commerce within the meaning of the Act Iheard the case in Cincinnati on 23 and 24 July 1987. The General Coun-sel and USPL filed briefs on 8 September 1987 Subsequent to the hear-ing, but pursuant to a discussion at the hearing, the General Counselmoved to introduce into the record two documents labeled G C Exhs.8(a) and (b). No one has opposed the motion and it is granted.288 NLRB No. 58 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeach year. Third, USPL has an "excellent attendance"program. Any USPL employee who works for any 6-month period without being absent earns a "personalpaid holiday." Absences for jury duty or funeral leave orpersonal business days do not count as absences for pur-poses of this program.2On 14 October 1986, the Union filed a representationpetition for an election at USPL, in Case 9-RC-15020.(All events I hereafter refer to occurred in 1986 unlessotherwise noted.) The Board held hearings in the matteron November 4 and 17. The Union subpoenaed sixUSPL employees to testify at that hearing.3 Those em-ployees did in fact testify, each missing at least 1 day'swork to do so. The employees could have, but did not,used personal business days for the purpose.USPL did not deem the six employees absent for pur-poses of its 15-absences-per-year rule. But USPL diddeem the employees absent for purposes of its excellentattendance program. For five of the employees the Com-pany's action had no impact on their holiday time: Be-cause of one or more other absences each of the five hadincurred, none would have earned a personal paid holi-day anyway. But one employee, Brenda Wilson, wouldhave earned a personal paid holiday had USPL notcounted as absences the days she missed because of herattendance (under subpoena) at the hearing.The question is whether USPL violated Section8(a)(1), (3), or (4) by treating Wilson's days of attendanceat the hearing as abSences for purposes of the excellentattendance program.4The leading case is Western Clinical Laboratory, 225NLRB 725 (1986), enfd. in relevant part 571 F.2d 457(9th Cir. 1978). An employee spent several days undersubpoena by the General Counsel at a Board hearing.The employee testified on one of those days. The em-ployer treated two of those days, including the day theemployee testified, as leave with pay. As for the otherdays, however, the employer charged them against theemployee's vacation time even though the employeeasked that they instead be treated as days of leave with-out pay. The record did not show that the employer'saction was either "in reprisal for [the employee] havingtestified at the hearing, or was calculated to discouragehim from participating in a Board hearing." Nonethelessthe Board concluded that the employer's action violatedthe Act...• we believe that Respondent's actions so inter-fered with [the employee's] rights, and with the2 USPL's employees' handbook reads.When an employee works for any six consecutive month periodwithout being absent, the employee will earn a personal paid holidayduring the subsequent six-month period. Allowable exceptions arelimited to time off for jury duty, funeral leave, scheduled vacations,holidays, or other paid incentive days. [Emphasis in original.]3 Lisa Engle also testified pursuant to a union subpoena, but USPL hadalready fired hire.4 The General Counsel claims that USPL's action in respect to all sixemployees, not Just Wilson, violated the Act. Wilson's situation presents amuch clearer case than the circumstances presented by the other five em-ployees. As the remedy will not thereby be affected, I will focus solelyon USPL's treatment of Wilson.5 225 NLRB at 726.Board's processes, that such actions are violative ofSection 8(a)(3), (4), and (1) of the Act.In order for the Board to fulfill its obligation toadequately administer the Act, it is necessary thatits processes not be unjustifiably fettered by any-thing that precludes parties from participating insuch processes free from coercion or restraint. Inour opinion, forcing an employee who attends aBoard hearing as a witness under subpena to use hisaccrued vacation time, when he would prefer totake leave without pay, amounts to such restraintregardless of the motive behind such action.6Here USPL forced Wilson, in order to honor theUnion's subpoena, to make the Holson's choice of usingher personal business days to cover her attendance at thehearing so as to retain her personal paid holiday or, al-ternatively, not using her personal business days butlosing her personal paid holiday. Clearly action of thatilk restrains employees from participating in the Board'sprocesses at least as much as did the employer's action inWestern Clinical Laboratory.I, accordingly, conclude that USPL violated Section8(a)(1), (3), and (4) when it failed to grant Wilson thepersonal paid holiday she would have been awarded butfor her attendance under subpoena at the hearing.7USPL'S DISCHARGE OF LISA ENGLEKitty Lung was Engle's immediate supervisor. Duringthe morning of 29 October, Lung assigned some work toEngle that required Engle to use the plant's air-poweredstaple gun. The staple gun had long had a problem†sta-ples tended to jam in it. Soon after Engle began usingthe staple gun it did jam. Engle was a grade 3 "opera-tor." And as a matter of company policy, any employeeof that classification facing that kind of problem was sup-posed to advise a supervisor of it or have a "set-up" em-ployee fix it. But as a matter of fact, grade 3 operatorsassigned to use the staple gun routinely undertook tounjam the staple gun themselves, using screwdrivers,nailfiles, pliers, or the like to pry the offending staplesloose. Engle accordingly went over to fellow employeeDoug Kelsey who, Engle knew, always brought a pock-etknife to the plant.Engle borrowed Kelsey's knife to use on the jammedstaple and began to walk back to the staple gun. Engleand another employee testified that as Engle made herway to the staple gun she kept the knife closed†that theblades were folded into the body pocketknife. But as Iweigh the evidence, I find that as Engle was walking sheopened the knife. When Lung (Engle's supervisor) sawEngle walking with an open pocketknife she stoppedEngle and took the knife, saying something on the orderof, "Lisa, what the hell are you doing?"6 id.7 USPL cites Electronic Research Co., 187 NLRB 733 (1971), in sup-port of its position that USPL's treatment of Wilson did not violate theAct. That case does mvolve a "perfect attendance mcentive award"much like the personal paid holiday here at issue But I do not read Elec-tronic Research to be inconsistent with Western Clinical Laboratory. Tothe extent it is, of course, Western Clinical Laboratory governs. U.S. PRECISION LENS507USPL fired Engle later that morning. When Engleasked why, the manager of the department in whichEngle had worked, Mary Eads, said: "for not followingsafety rules, for carrying an open knife."From the viewpoint of Engle and many other uspi,employees, the reason -Eads gave for firing Engle was apeculiar one. Carrying a knife for work-related reasonswas not extraordinary at USPL; employees there useknives for a variety of jobs. Thus discharging Engle forcarrying a pocketknife (even if the blades were out)hardly seemed an appropriate response on USPL's part,particularly since Engle was competent at her job andhad received "good" ratings on her performance apprais-als. As a result Engle, some of her fellow employees, theUnion, and, finally, the General Counsel concluded thatthe reason USPL fired Engle had to have been Eagle'sunion activities Engle had been active in the Union's or-ganizing campaign, handing out authorization cards inthe plant, and distributing handbills outside each ofUSPL's three plants. A number of supervisors had seenEngle distributing handbills. And Engle thought Lunghad noticed Engle's union card activity.But the fact is that USPL had for some time been onthe verge of firing Engle. Indeed, by 29 October (thedate of her discharge) Engle had managed to alienateseveral supervisors at USPL, starting with her immediatesupervisor (Lung), and continuing on up to a vice presi-dent of the Company. Under those circumstances, anyinfraction of USPL's rules by Engle would have meanttermination of her employment. Engle's walk throughthe plant with an open knife was just such an infraction.As I will discuss later, I do not think that any of thesupervisors who participated in USPL's decision to fireEngle knew that Engle was actively prounion. Also therecord indicates that USPL would not have fired her forher union activities even if anyone in USPL's manage-ment had known them.A. Why USPL Fired EngleFor one thing, as touched on in part I, USPL termi-nated its employment of any employee who is absentmore than 15 days in any 365-day period•even thoughthe employee has valid excuses for each missed day; andUSPL requires supervisors to "counsel" employeeswhose absences approach that level. Engle was a prob-lem for immediate Supervisor Lung: Engle's absencesstayed consistently at the 13- to 14-day-per-year level.Lung spoke to Engle about it in June; another supervisorhad spoken to her about it 3 mbnths earlier; and Engle'sabsences were still at that level when USPL fired her inOctober.For another thing, Engle detested Lung and let herfeelings show. As a result, about 6 weeks before USPLfired Engle, Lung talked to Engle about her attitude,saying that it was "going to have to change." Lung put amemorandum in Engle's personnel file to that effect.(Engle claimed that the problem was that Lung began tobe "unfair" to Engle when Engle began her union activi-ties. But the record fails to show that Eagle's union ac-tivities had anything to do with Lung's treatment ofEngle.)Several other supervisors, in addition to Lung, consid-ered Engle's behavior to be a problem.USPL's management focuses heavily on safety mattersand is relatively unforgiving about employee accidents.On 14 October-2 weeks before she was fired•Englehurt herself while at work. That led Lung and the plantpersonnel manager, Eric Grothaus, to meet with Eagle.While that injury might not ordinarily have been deemedsignificant: (1) Engle had had another accident, albeitvery minor, 2 months earlier; and (2) from the viewpointof Lung and Grothaus, the accident on 14 October oc-curred because Engle failed to follow company policy inthe way she lifted a box full of parts and, in addition,Engle lied about how the accident occurred.The upshot of these circumstances, together withEngle's attendance record and her problems with Lung,was that Grothaus told Engle that her employment atUSPL was "on shaky ground" and that she needed tomake some improvement if she wanted to continueworking there. Grothaus put a memorandum in Engle'spersonnel file to that effect.Not long after her meeting with Lung and Grothaus,Engle asked for copies of the papers in her personnelfile. USPL's vice president of human resources, JeromeBehne, opted to have Engle review the file in his pres-ence rather than to give her the copies she wanted. Themeeting took place on 22 October, Mary Eads (Engle'sdepartment manager) joined Behne and Engle. The meet-ing did nothing to further Engle's career at USPL. I gotthe impression at the hearing that Engle tends not totake any responsibility for the problems that crop up inher life; that instead she tends to blame other people forthem. Behne got that same impression during the courseof the meeting. Also, during the course of the meetingEngle grabbed the personnel file out of 13ehne's hand.That infuriated Behne. The meeting ended with a warn-ing by Behne to Engle that if her behavior in the plantdid not change, if there was one more incident Belmesaid he would personally fire her.It was 1 week after Engle's meeting with 13elme thatLung saw Engle walking with an open pocketknife.Lung testified that this is what she saw, and I creditLung in that I find her testimony represents what shethought she saw:She [Engle] had the knife in her hand, and she wasjust flicking the blade of her knife, and she was justglaring into my eyes. . . with a hatred look on her.Lung clearly thought that Engle was deliberately com-municating something to the effect that Engle would liketo use the knife on Lung. I am confident that Engle didnot intend to communicate any such message. But giventhe nature of the relationship between Engle and Lung,it is easy to understand how Lung may have misper-ceived the situation and then jumped to the wrong con-clusion.Lung reported the mater to Department ManagerEads. Eads checked with Kelsey (the employee wholoaned the knife to Engle) and came away convincedthat Engle had indeed been walking with an open pock-etknife. Eads reported that to Behne as well as telling 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBehne what Lung said she had seen. Given the unpleas-ant nature of Behne's meeting with Engle a week earlier,the outcome was not in doubt. Behne told Eads to fireEngle.B. AnimusThere is no doubt that USPL's management greatlyprefers that USPL's work force remain nonunion andthat this preference obtained during the period in whichthe events in question occurred. On the other hand, thereis no evidence at all that, Engle excepted, USPL tookany adverse action against any prounion employee forany reason at any time during the course of the cam-paign. Engle was not as active in the organizing drive assome other employees.Additionally, the record fails to show that any supervi-sor involved in Engle's discharge knew that she was as-sisting in the Union's organizing drive. As touched onearlier, a number of members of USPL's managementsaw Engle distributing handbills; but Engle always hand-billed with a group of other employees. Although the su-pervisors recognized some of the employees who wereengaged in the handbilling (most of whom had been withUSPL considerably longer than Engle had), none recog-nized Engle. As for Engle's distribution of authorizationcards, I credit Lung's denial that she ever saw Engleengage in any union activity.As a last matter, Engle testified that sometime in Octo-ber Supervisor Ben Bryant told her that he thought shewas being "set up." According to Engle, Bryant went onto say: "As long as you keep your temper down anddon't miss too many days you'll be all right." Bryantdenied that he said any such thing; but I credit Engle.However, as the above discussion indicates, I do notdeem that conversation to suggest that USPL firedEngle because of her union activities.THE REMEDYThe accompanying recommended Order requires thatUSPL cease treating employees subpoenaed to testify atBoard hearings the way its treated Brenda Wilson. Therecommended Order also requires USPL to make Wilsonwhole by granting to her the personal paid holiday thatshe would have received had USPL not deemed herdays of attendance at the Board hearing to be absencesfor purposes of its excellent attendance program.The General Counsel urges that the recommendedOrder include a visitatorial provision that would author-ize the Board to engage in discovery, if necessary, tomonitor compliance with the Order. But it does notappear to me that imposing this kind of provision wouldbe appropriate given the circumstances of this case.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-eds8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, U.S. Precision Lens, Incorporated,Cincinnati, Ohio, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Deeming any employee's absence from work inorder to attend a hearing, under subpoena, before theNational Labor Relations Board to be an absence forpurposes of Respondent's excellent attendance program.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole employee Brenda Wilson in accord-ance with the remedy section of the decision.(b)Post at its plants in Clermont County, Ohio, copiesof the attached notice marked "Appendix."9 Copies ofthe notice, on forms provided by the Regional Directorfor Region 9, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges other violations of the Act.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the nonce reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT treat your absences from work in orderto testify at an NLRB hearing, under subpoena, as ab-sences for purposes of our excellent attendance program.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section of the National Labor Rela-tions Act.WE WILL make employee Brenda Wilson whole bygranting to her the personal paid holiday that she wouldhave received had we not treated her days of attendance U.S. PRECISION LENS509under subpoena at an NLRB hearing as absences for pur-poses of our excellent attendance program.U.S. PRECISION LENS, INCORPORATED